For Immediate Release Date: Contact: Phone: October 30, 2013 Roger S. Deacon Chief Financial Officer (215) 775-1435 FOX CHASE BANCORP, INC. ANNOUNCES RESULTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2013 (Declares Dividend of $0.08 Per Share) HATBORO, PA. October 30, 2013 – Fox Chase Bancorp, Inc. (the “Company”) (NASDAQ GM: FXCB), the holding company for Fox Chase Bank (the “Bank”), today announced net income of $1.2 million, or $0.10 per diluted share, and $4.0 million, or $0.35 per diluted share, for the three and nine months ended September 30, 2013, respectively, compared to net income of $1.4 million, or $0.12 per share, and $3.2 million, or $0.27 per share, for the three and nine months ended September 30, 2012, respectively. Commenting on the performance for the quarter, Thomas M. Petro, President and Chief Executive Officer said, “Our business strategy, which is focused on building commercial relationships, has produced commercial loan growth of $50 million, or 10%, for the first nine months of 2013. The increase in average commercial loans helped improve our net interest margin to 3.06% for the quarter as compared to 3.01% for the quarter ended June 30, 2013. Additionally, nonperforming assets continued to decrease to $17.3 million, or 1.56% of total assets, at September 30, 2013, compared to $25.6 million, or 2.36% of total assets, at December 31, 2012. We remain focused on executing our strategy of growing profitable relationships with lower middle market and small businesses while driving improvements in operating leverage and asset quality.” Highlights for the three and nine months ended September 30, 2013 included: · Total assets were $1.11 billion at September 30, 2013 compared to $1.09 billion at December 31, 2012.Total loans were $700.5 million at September 30, 2013, essentially flat from the $701.1 million at June 30, 2013, and an increase of $16.7 million, or 2.4%, from $683.9 million at December 31, 2012. Total commercial loans increased $50.0 million, or 9.9%, from $505.4 million at December 31, 2012 to $555.3 million at September 30, 2013 primarily due to increases of $35.8 million in commercial and industrial loans and $30.4 million in multi-family and commercial real estate loans.This was partially offset by a decrease of $16.2 million in commercial construction loans. As expected, one- to four-family residential mortgage loans decreased $25.8 million due to normal amortization exceeding new loans originated and consumer loans decreased $7.2 million. · Total stockholders’ equity was $174.2 million at September 30, 2013, a decrease of $7.2 million from $181.5 million at December 31, 2012, primarily due to the decrease in accumulated other comprehensive income (loss) of $7.1 million and the repurchase of 218,572 shares of Company common stock at an aggregate cost of $3.7 million. Excluding accumulated other comprehensive income (loss), tangible book value per share increased by $0.23 per share, to $14.55 per share at September 30, 2013 from $14.32 at December 31, 2012. · Return on assets was 0.49% for the nine months ended September 30, 2013 compared to 0.42% for the nine months ended September 30, 2012. · Net interest income increased $365,000, or 4.6%, to $8.2 million for the three months ended September 30, 2013, compared to $7.9 million for the three months ended June 30, 2013.The increase in net interest income and margin was driven by increased average loan balances due to commercial loan growth, as well as increased yields on mortgage related securities. · Net interest income remained consistent at $8.2 million for the three months ended September 30, 2013 and 2012, and increased $128,000, or 0.5%, to $24.0 million for the nine months ended September 30, 2013, compared to $23.9 million for the nine months ended September 30, 2012. · The efficiency ratio was 63.6% for the nine months ended September 30, 2013, compared to 64.8% for the nine months ended September 30, 2012. · Noninterest expense increased $247,000, or 1.2%, to $21.0 million for the nine months ended September 30, 2013, compared to $20.7 million for the nine months ended September 30, 2012. Loss on extinguishment of debt decreased $3.0 million due to the extinguishment of debt during the nine months ended September 30, 2012.No debt was extinguished during 2013.This decrease was offset by an increase of $3.4 million in assets acquired through foreclosure expense as the Company recorded $4.3 million in valuation adjustments on assets acquired through foreclosure during the nine months ended September 30, 2013 compared to $932,000 for the nine months ended September 30, 2012.This increase was primarily driven by $4.5 million in valuation adjustments on foreclosed life insurance policies, of which $1.3 million was recorded in the three months ended September 30, 2013.Salaries, benefits and other compensation increased $479,000 for the nine months ended September 30, 2013, primarily as a result of increased staffing costs and annual compensation increases.These increases were offset by decreases of $77,000 in professional fees primarily due to lower loan work-out expense and $204,000 in data processing costs related to a renegotiated data processing contract that became effective in January 2013. · Excluding the previously mentioned loss on the extinguishment of debt and valuation adjustments, noninterest expense decreased $107,000, or 0.6%, from $16.8 million for the nine months ended September 30, 2012, to $16.7 million for the nine months ended September 30, 2013. Credit related items as of and for the quarter ended September 30, 2013 include: · Total credit related costs, which include (i) provision for loan losses and (ii) valuation adjustments on assets acquired through foreclosure, offset by (iii) net gain on sale of assets acquired through foreclosure, totaled $1.7 million for the three months ended September 30, 2013, compared to $1.8 million for the three months ended June 30, 2013 and $1.3 million for the three months ended September 30, 2012; · The allowance for loan losses was $11.1 million, or 1.56% of total loans, at September 30, 2013 compared to $10.5 million, or 1.48% of total loans, at June 30, 2013 and $11.2 million, or 1.61% of total loans, at December 31, 2012.The level of nonperforming assets continued to improve during the three months ended September 30, 2013; · Net loan charge-offs totaled $45,000 and $574,000 for the three and nine months ended September 30, 2013, respectively, compared to $476,000 and $3.9 million for the three and nine months ended September 30, 2012, respectively; · Delinquent loans totaled $2.1 million at September 30, 2013, compared to $1.9 million at June 30, 2013 and $2.1 million at December 31, 2012. The Company also announced that its Board of Directors declared a cash dividend of $0.08 per outstanding share of common stock. The dividend will be paid on or about November 27, 2013 to stockholders of record as of the close of business on November 13, 2013. Fox Chase Bancorp, Inc. will host a conference call to discuss third quarter 2013 results on Thursday, October 31, 2013 at 9:00 am EDT.The general public can access the call by dialing (888) 317-6016.A replay of the conference call will be available through December 13, 2013 by dialing (877) 344-7529; use Conference ID: 10034509. Fox Chase Bancorp, Inc. is a stock holding company of Fox Chase Bank.The Bank offers traditional banking services and products from its main office in Hatboro, Pennsylvania and ten branch offices in Bucks, Montgomery, Chester, Delaware and Philadelphia Counties in Pennsylvania and Atlantic and Cape May Counties in New Jersey.For more information, please visit the Bank’s website at www.foxchasebank.com. This news release contains forward-looking statements within the meaning of the federal securities laws. Forward-looking statements can generally be identified by the fact that they do not relate strictly to historical or current facts.They often include words like “believe,” “expect,” “anticipate,” “estimate” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.”Statements in this release that are not strictly historical are forward-looking and are based upon current expectations that may differ materially from actual results.These forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those anticipated by the statements made herein.These risks and uncertainties involve general economic trends, changes in interest rates, loss of deposits and loan demand to other financial institutions, substantial changes in financial markets; changes in real estate value and the real estate market, regulatory changes, possibility of unforeseen events affecting the industry generally, the uncertainties associated with newly developed or acquired operations, the outcome of pending litigation, and market disruptions and other effects of terrorist activities.The Company undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events, except as required under the rules and regulations of the Securities and Exchange Commission. CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in Thousands, Except Per Share Data) Three Months Ended Nine Months Ended September 30, September 30, (Unaudited) INTEREST INCOME Interest and fees on loans $ Interest on mortgage related securities Interest on investment securities available-for-sale Taxable 92 60 Nontaxable - 1 - 34 Other interest income 1 - 2 5 Total Interest Income INTEREST EXPENSE Deposits Short-term borrowings 45 16 94 26 Federal Home Loan Bank advances Other borrowed funds Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after Provision for Loan Losses NONINTEREST INCOME Service charges and other fee income Net gain on sale of assets acquired through foreclosure 8 Income on bank-owned life insurance Equity in earnings of affiliate Net gain on sale of investment securities - - Other 36 38 99 Total Noninterest Income NONINTEREST EXPENSE Salaries, benefits and other compensation Occupancy expense Furniture and equipment expense Data processing costs Professional fees Marketing expense 59 65 FDIC premiums Assets acquired through foreclosure expense Loss on extinguishment of debt - - - Other Total Noninterest Expense Income Before Income Taxes Income tax provision Net Income $ Earnings per share: Basic $ Diluted $ CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in Thousands, Except Share Data) September 30, December 31, (Unaudited) (Audited) ASSETS Cash and due from banks $ $ Interest-earning demand deposits in other banks Total cash and cash equivalents Investment securities available-for-sale Mortgage related securities available-for-sale Mortgage related securities held-to-maturity (fair value of $70,601 at September 30, 2013 and $29,451 at December 31, 2012) Loans, net of allowance for loan losses of $11,128 at September 30, 2013 and $11,170 at December 31, 2012 Federal Home Loan Bank stock, at cost Bank-owned life insurance Premises and equipment, net Assets acquired through foreclosure Real estate held for investment Accrued interest receivable Mortgage servicing rights, net Deferred tax asset, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits $ $ Short-term borrowings Federal Home Loan Bank advances Other borrowed funds Advances from borrowers for taxes and insurance Accrued interest payable Accrued expenses and other liabilities Total Liabilities STOCKHOLDERS' EQUITY Preferred stock ($.01 par value; 1,000,000 shares authorized, none issued and outstanding at September 30, 2013 and December 31, 2012) - - Common stock ($.01 par value; 60,000,000 shares authorized, 12,147,803 shares issued and outstanding at September 30, 2013 and 12,356,564 shares issued and outstanding at December 31, 2012) Additional paid-in capital Treasury stock, at cost (2,468,172 shares at September 30, 2013 and 2,249,600 shares at December 31, 2012) ) ) Common stock acquired by benefit plans ) ) Retained earnings Accumulated other comprehensive (loss) income, net ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA OF THE COMPANY (UNAUDITED) (Dollars in Thousands, Except Per Share Data) September 30, June 30, December 31, September 30, CAPITAL RATIOS: Stockholders’ equity (to total assets) (1) 15.74 % 15.45 % 16.67 % 17.14 % Tier 1 capital (to adjusted assets) (2) Tier 1 risk –based capital (to risk-weighted assets) (2) Total risk-based capital (to risk-weighted assets) (2) ASSET QUALITY INDICATORS: Nonperforming Assets: Nonaccruing loans $ Accruing loans past due 90 days or more (3) - - Total nonperforming loans $ Assets acquired through foreclosure Total nonperforming assets $ Ratio of nonperforming loans to total loans 1.50 % 1.40 % 2.46 % 2.56 % Ratio of nonperforming assets to total assets Ratio of allowance for loan losses to total loans Ratio of allowance for loan losses to nonperforming loans Impaired Loans: Nonaccruing loans $ Troubled debt restructurings Other impaired loans - - - Total impaired loans $ Past Due Loans: 30 - 59 days $ $ $
